Title: From Alexander Hamilton to William Rawle, 17 July 1793
From: Hamilton, Alexander
To: Rawle, William



Treasury Department July 17th 1793
Sir

In answer to your letter of the 4th inst. I would advise to prepare the instruments in regard to Judge Symme’s purchase in the terms of the Act. This in an intermediate transaction must be safe on all sides. The Patents can adjust what may remain to be done and perhaps there may be opportunity in the mean time for an application to the legislature.
With great consideration   I am Sir   Your obed Servt

A Hamilton
William Rawle EsqrAttorney of the United Statesfor the District of Pennsylvania

